Mr. Chief Justice Quiñones,
after making the above statement of facts, delivered the opinion of the court as follows:
*567The findings of fact and conclusions of law contained in the decision appealed from are accepted.
None of the errors of procedure alleged by counsel for appellant, Francisco Abreu, can be considered, for, inasmuch as Solicitor Suliveres has not raised, on hehalf of Lecaroz & Co., any incidental issue which should be determined as prescribed by the corresponding section of the Law of Civil Procedure, the violations included under paragraphs 1, 3, 4, 5 and 6 of article 1691 of aforesaid Law of Civil Procedure, upon which the appeal is based, and which were after-wards renewed at the second hearing of this case by counsel for appellant, could not have been committed.
Nor can the lack of capacity of Solicitor Suliveres to represent Lecaroz & Co., which is another of the exceptions pleaded by appellant, be considered, for although under article 9, of the Law of Civil Procedure, the representation of solicitors, when such, office existed, ceased, among other causes, “when the character in which the principal appeared in the action has ceased”, it cannot be maintained that the personality of Lecaroz & Co. had ceased when aforesaid solicitor appeared on their behalf at the meeting of creditors for the purpose of requesting that they be declared excluded from the agreement arrived at between tbe debtor and his creditors, because, although the term fixed for the duration thereof had expired, which is one of the causes which produce the dissolution of commercial firms, their personality nevertheless continued to exist for all the purposes of the liquidation of the firm, one of which purposes is, in fact, the collection of the debts outstanding in favor of the firm, and if the personality of the firm continued to. exist for this purpose, it is logical to infer that the personality of the solicitor, who for the same purpose represented the firm, at the meeting, likewise continued to exist.
As to the substance of the question, no error was committed in declaring that Lecaroz & Co. were not bound by *569the agreement made between the debtor, Andrés A. Delgado, and his creditors; for having secured, before the meeting of creditors was held, an attachment upon the debtor’s property, duly entered at the Registry of Property, and having abstained from attending the meeting, and thereby abstained from taking part in the deliberations thereof with respect to the agreement arrived at, they are not bound by the action taken by the majority, according to the provisions of article 1138 of the Law of Civil Procedure and 1917, in connection with 1923 of the old Civil Code, which is the one applicable to the matter in litigation.
Therefore, none of the essential forms of the trial having been violated, nor any material error committed, the order appealed from should be affirmed.
We adjudge that we should affirm and do affirm the order of March 23, 1899, appealed from, with costs against appellant.
Justices Sulzbacher and MacLeary concurred.
Mr. Justice Hernández and Mr. Justice Pigueras did not sit at the hearing of this case.